Citation Nr: 1611246	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-16 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a low back condition.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a hernia.

3.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition secondary to a right knee condition.

7.  Entitlement to service connection for a right shoulder condition.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in December 2015.  The record was held open for 30 days for the submission of additional evidence.  No additional evidence was received.

Below, the three claims for service connection that were previously denied will be reopened and the claim for service connection for hypercholesterolemia will be denied.  The remaining claims on appeal, to include the three that were reopened, will be discussed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a low back condition, a hernia, and left ear hearing loss was initially denied in a March 2007 rating decision.  The Veteran did not appeal the decision.  

2.  Evidence received since the March 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims of service connection for a low back condition, a hernia, and left ear hearing loss

3.  Hypercholesterolemia is not a disability for VA benefits purposes.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied the Veteran's claims of service connection for a low back condition, a hernia, and left ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a hernia have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Background and Legal Criteria

The Veteran seeks to reopen the previously denied claims of service connection for a low back condition, a hernia, and left ear hearing loss.  All three claims were denied in a March 2007 rating decision.  New and material evidence was not received within a year of notice of the rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of these claims and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Low Back Condition

The March 2007 rating decision denied service connection for a low back condition because the evidence did not show that a low back condition was incurred in or otherwise related to active military service.  While not expressly discussed in the decision, the Board also notes that the record contained no diagnosis of a low back condition.

Since the March 2007 denial, the Veteran's VA treatment records show that he suffers from chronic low back pain.  See, e.g., July 2014 Primary Care Outpatient Note.  As this evidence was not associated with the record at the time of the prior denial, it is new.  As it tends to show that the Veteran has a current low back disability, a fact it is also material to his claim.

Therefore, the Board finds that the evidence received since the March 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a low back condition warranted.  

Hernia

The March 2007 rating decision denied service connection for a hernia because the evidence failed to show that a hernia was incurred in or otherwise related to the Veteran's active military service.  While not expressly discussed in the decision, the Board also notes that the record contained no diagnosis of a hernia.

Since the March 2007 denial, the Veteran's VA treatment records show that he had a surgery to remove a left inguinal hernia in August 2010.  As these records were not before VA at the time of the prior denial, they are new.  As they show that the Veteran has a current disability, they are also material to his claim.

Therefore, the Board finds that the evidence received since the March 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a hernia warranted.  

Left Ear Hearing Loss

The March 2007 rating decision denied service connection for left ear hearing loss because the evidence did not show that his disability was attributable to active military service.  While not discussed in the decision, the Board also notes that the Veteran's left ear hearing loss was not of such severity to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385; March 2007 VA examination report.

Since the March 2007 denial, the Veteran's VA treatment records reveal that his left ear hearing loss has worsened and is now of such severity that it is considered a disability for VA purposes.  See 38 C.F.R. § 3.385; October 2008 audiology report.  As this evidence was not before VA at the time of the prior denial, it is new.  As it shows that the Veteran has a current disability for VA purposes, it is material to his claim.  

Therefore, the Board finds that the evidence received since the March 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for left ear hearing loss.


II.  Service Connection for Hypercholesterolemia

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard September 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim of service connection for hypercholesterolemia, the Board finds that one is not necessary to decide the claim.  As explained in the analysis section below, the evidence does not indicate that the Veteran has been diagnosed with a disability manifested by high cholesterol, also known as hypercholesterolemia, and therefore an examination or opinion regarding a nexus to service or to a service-connected disability is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, reasonable doubt will be resolved in the Veteran's favor where possible.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks service connection for hypercholesterolemia.  For the reasons that follow, the Board finds that this claim must be denied.

The Veteran's VA treatment records show that he has a history of hypercholesterolemia.  See July 2008 Primary Care Outpatient Note.  Hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  This is a laboratory finding and is not a disability, in and of itself, for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  While hypercholesterolemia may imply that there exists an underlying disability or it may eventually manifest into a disability, this laboratory finding, on its own, may not be considered for service connection.  The term "disability," as used for VA purposes, refers to impairment in earning capacity resulting from diseases or injuries, encountered as a result of or incident to military service, and their residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Upon a review of the record, the Board finds that the evidence does not suggest that the Veteran's hypercholesterolemia causes any impairment of earning capacity.  To the extent the Veteran has alleged otherwise, that is, that the hypercholesterolemia does manifest in a disability, the Board finds those statements to be contradicted by the objective evidence of record; the Board also notes that the Veteran is not competent to make such a finding on his own as he does not possess the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, there is no doubt to be resolved, service connection for hypercholesterolemia is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of service connection for a low back condition is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for a hernia is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for left ear hearing loss is reopened; to this limited extent only, the appeal is granted.

Service connection for hypercholesterolemia is denied.


REMAND

The Board finds that further development and consideration of the remaining issues on appeal is needed.

Regarding the three reopened claims, the RO will have an opportunity to address the claims on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d).  The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The medical evidence of record provides diagnoses or symptoms relating to disabilities of the low back, right knee, left knee, right shoulder, gout, and a hernia.  The Veteran asserts that all of his disabilities are related to his time in active military service.  In particular, he believes they are due to his military occupational specialty, which required heavy lifting, and the day-to-day rigors of military life.  See, generally, December 2015 Board Hearing Transcript.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran substantiate his claims by providing him examinations for those disabilities.  38 U.S.C.A. § 5103A(d).  These claims are, therefore, remanded so that such examinations may be scheduled.

With regards to the claims of service connection for left ear hearing loss and tinnitus, the Board notes that VA examinations have previously been scheduled for these disabilities but the Veteran failed to report.  As he is not provided good cause, the Board may decide the claims based on the evidence of record.  See 38 C.F.R. § 3.665.  In this instance, however, the Board will afford the Veteran an additional opportunity.  The claims of service connection for left ear hearing loss and tinnitus are, therefore, remanded so that an audiological examination may be scheduled.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's low back and right shoulder problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis or diagnoses for the Veteran's low back and right shoulder conditions.

For each disability diagnosed, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

The examiner must provide a complete rationale for all opinions expressed.  The rationale should consider and discuss the pertinent evidence of record, including the Veteran's statements, the circumstances of his service, and pre- and post-service life.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's right knee, left knee, and gout problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide diagnoses for the Veteran's left and right knee problems, as well as his alleged gout.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to active military service.

For the Veteran's left knee disability, the examiner is additionally asked to answer whether it is at least as likely as not that the disability was proximately caused or aggravated by the right knee disability.

In answering this second question, the examiner should note that it requires two opinions: one on proximate causation and another on aggravation.  The term "aggravation" means a worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity prior to aggravation by the right knee condition.

The examiner must provide a complete rationale for all opinions expressed.  All pertinent evidence of record must be considered and discussed in the rationale, including the Veteran's statements, the circumstances of his service, and pre- and post-service life.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his hernia.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis for the Veteran's hernia or hernia residuals from the August 2010 operation.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record should be discussed in the rationale, including the Veteran's statements, the circumstances of his service, and pre- and post-service life.

5.  Schedule the Veteran for a VA audiological examination by a licensed audiologist.  The entire claims file must be reviewed in conjunction with the examination.

The audiologist is asked to confirm whether the Veteran has left ear hearing loss and tinnitus.

For each diagnosed disability, the audiologist is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record should be discussed in the rationale, including the Veteran's statements, the circumstances of his service, and pre- and post-service life.

6.  Finally, readjudicate the issues remaining on appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


